Citation Nr: 1501169	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  09-42 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder to include as secondary to service-connected lower extremity disabilities.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for anxiety disorder with depressive disorder (claimed as posttraumatic stress disorder (PTSD) and depression due to personal assault).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to October 1979 and October 1981 to May 1990. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from June 2008 (low back disorder) and August 2012 (anxiety disorder/PTSD) rating decisions by the Veterans Administration (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2012, the Veteran and her spouse testified in support of the Veteran's low back disorder appeal at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript is included in the Veteran's VA claims folder.

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that there are documents in these folders have not been considered by the Agency of Original Jurisdiction (AOJ) in adjudicating the Veteran's low back claim.  On remand the AOJ will have the opportunity to review these records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A December 2008 rating decision denied service connection for an anxiety disorder with depressive disorder (claimed as PTSD and depression due to personal assault).  The Veteran did not perfect an appeal with regard to the denial and the RO closed the appeal pursuant to 38 C.F.R. § 19.32 (2014).  See Veterans Appeals Control and Locator System (VACOLS).  In April 2012, the Veteran requested that her claim for service connection for an anxiety disorder with depressive disorder (claimed as PTSD and depression due to personal assault) be reopened.  An August 2012 rating decision denied the Veteran's request to reopen and the Veteran appealed.  On her February 2014 VA Form 9 (located in the Veteran's electronic VBMS file) the Veteran indicated that she wanted a travel board hearing regarding this issue.  In a May 2014 letter to VA (located in the Veteran's electronic VBMS file) the Veteran stated that she wished to have a Board videoconference hearing instead of a travel board hearing.  The Veteran has not yet been provided a Board hearing of any sort regarding her anxiety/PTSD claim.  This claim must be remanded for the requested Board videoconference hearing.

In a July 2012 letter regarding her low back claim, the Veteran stated that she was including treatment records from three civilian doctors, including from Dr. Bendowski.  The submission included records from the other two doctors, but no records from Dr. Bendowski.  The Board notes that the most recent records in the claims file from Dr. Bendowski are dated in November 2007.  The Veteran's low back claim must be remanded in order that records regarding the Veteran's low back may be obtained from Dr. Bendowski.  

The Veteran's updated VA treatment records should be obtained.  The most recent VA treatment records are contained in the Veteran's Virtual electronic file and are dated September 25, 2013.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dated from September 26, 2013 to present.

2.  Request that the Veteran provide or authorize the submission of any non-VA records that are relevant to her claim that are not already of record.  In particular this should include copies of the Dr. Bendowski records that she indicated that she was submitting with her July 2012 letter, but which appears not to have been enclosed with her letter.  

If the Veteran submits a signed authorization and the search for these records by the AOJ is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

3.  Thereafter, readjudicate the Veteran's claims and furnish the Veteran and her representative a supplemental statement of the case for all claims that remain denied.  

4.  With regard to the Veteran's request to reopen her claim for service connection for an anxiety disorder with depressive disorder (claimed as PTSD and depression due to personal assault),  schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO by videoconference.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




